Exhibit 32 CERTIFICATION OF PERIODIC FINANCIAL REPORT Dann H. Bowman and Sandra F. Pender hereby certify as follows: 1. They are the President and Chief Executive Officer and the Chief Financial Officer, respectively, of Chino Commercial Bancorp. 2. The Form 10-Q of Chino Commercial Bancorp for the quarterly period ended June 30, 2010 complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78(m) or 78(d)) and the information contained in the report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Chino Commercial Bancorp. Date: August 10, 2010 By: /s/ Dann H. Bowman Dann H. Bowman President and Chief Executive Officer By: /s/ Sandra F. Pender Sandra F. Pender Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
